          Case 1:13-cv-00455-PEC Document 79 Filed 06/14/19 Page 1 of 2




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
_________________________________________
                                          )
GERALD E. BELL, et al.,                   )
                                          ) Case No. 13-455-PEC
                  Plaintiffs,             ) Hon. Patricia E. Campbell-Smith
                                          )
            v.                            ) (E-Filed June 14, 2019)
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Defendant.              )
_________________________________________ )

                                        Joint Status Report

        In accordance with the Court’s October 18, 2017 order (ECF No. 66) and July 19, 2018

order (ECF No. 72), the parties report that the settlement has received final approval from the

appropriate supervisory officials at the Department of Homeland Security, the International

Boundary and Water Commission, and the Department of Justice. The parties have finalized the

settlement documents and the United States has transmitted the settlement payment to counsel

for Plaintiffs. The parties require additional time to obtain the final signatures and prepare the

dismissal papers.

        The parties believe that the stay should be continued. The parties propose to file a joint

status report in thirty days if the dismissal papers are not filed before then.



Dated: June 14, 2019

                                                Respectfully submitted,


                                                BARRON & ADLER, LLP

                                                /s/ Roy R. Brandys (by John P. Tustin)
                                                ROY R. BRANDYS
Case 1:13-cv-00455-PEC Document 79 Filed 06/14/19 Page 2 of 2




                           NICHOLAS P. LAURENT
                           808 Nueces
                           Austin, Texas 78701
                           512-478-4995
                           512-478-6022 Fax
                           brandys@barronadler.com
                           laurent@barronadler.com

                           Counsel for Plaintiffs

                           JEAN E. WILLIAMS
                           Deputy Assistant Attorney General
                           Environment & Natural Resources Division

                           /s/ John P. Tustin
                           JOHN P. TUSTIN
                           Environment & Natural Resources Division
                           United States Department of Justice
                           601 D Street, NW, Rm. 3134
                           Washington, D.C. 20004
                           202-305-3022
                           john.tustin@usdoj.gov

                           Counsel for Defendant
